DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conductive layer between the cladding and the heat shield connected to an earth ground (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 19-24 each recite the limitation "the added insulating, shielding or other isolating element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “an insulating, shielding or other isolating element" in part “e,” but it is unclear whether “the added” should refer to an additional insulating, shielding or other isolating element or to that recited in claim 1.  For examination purposes, the Examiner is interpreting these claims as not including the word “added” and therefore referring to the insulating, shielding or other isolating element recited in claim 1.

Claim Objections
Claim 3 is objected to because of the following informalities: the recitation “wherein the heat sink has inner and outer sidewalls” is redundant as claim 1 already includes that limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vayser et al. (US 2016/0157920 A1) in view of Abou-Marie et al. (US 2011/0118735 A1).
Claim 1. Vayser et al. disclose an electrosurgical device comprising: a) a handle (handle 204); b) a conductive electrode (tip 1602) supported by the handle and having a tip (blade 1612) for cutting or cauterizing tissue; c) an illumination element coupled to the handle, the illumination element comprising a light source (illumination element in handle – see para. 0076), an optical waveguide (waveguide 1608), and a light emitting element (tip of waveguide 1608 – see Fig. 16B) illuminating the electrode tip; d) a metallic tubular heat sink (aluminum shaft 1602) surrounding at least part of the conductive electrode and illumination element and having a distal outer edge that abuts against the light emitting element; and e) an insulating, shielding or other isolating element (FEP cladding 1604) that prevents or discourages unintended current flow or plasma formation between the distal outer edge and nearby patient tissue wherein the heat sink has inner and outer sidewalls (see Fig. 16A) (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
Claim 2. Vayser et al. disclose wherein the insulating, shielding or other isolating element also surrounds the distal outer edge (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
Claim 6. Vayser et al. disclose wherein the insulating, shielding or other isolating element also comprises an insulating coating on the distal outer edge and over at least a portion of the heat sink (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
Claim 7. Vayser et al. disclose wherein the insulating, shielding or other isolating element comprises a paint, vapor-deposited polymeric film, cured or hardened layer of an organic or inorganic material, or layer of glass (para. 0070) (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
Claim 8. Vayser et al. disclose wherein the insulating, shielding or other isolating element also comprises a length of rubber or plastic tubing placed over the distal outer edge, over at least a portion of the light emitting element, and over at least a portion of the distal end of the heat sink, to form an insulating sleeve or collar (para. 0070) (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
Claim 9. Vayser et al. disclose wherein the tubing comprises an elastomeric natural rubber, fluoroelastomer, latex, silicone or polyvinyl chloride (para. 0070) (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
Claim 10. Vayser et al. disclose wherein the tubing comprises heat-shrinkable tubing (para. 0070) (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
Claim 11. Vayser et al. disclose wherein the insulating, shielding or other isolating element also comprises cladding that surrounds the optical waveguide and whose thickness, composition or both thickness and composition reduce the breakdown voltage exhibited by the heat sink (para. 0070) (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
Claim 13. Vayser et al. disclose wherein portions of the electrode contact the light emitting element and extend through the heat sink and are coated with insulating material layer that reduces the breakdown voltage exhibited by heat sink (para. 0070) (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
Claim 15. Vayser et al. disclose wherein the insulating, shielding or other isolating element comprises an insulation material selected from acrylics, acrylates, acrylonitrile-butadiene-styrene (ABS) copolymers, cyanoacrylate adhesives, epoxies, fluorinated ethylene propylene (FEP) elastomers, polycarbonates, polyimides, polytetrafluoroethylene (PTFE) plastics, natural and synthetic rubbers, non-conductive adhesives, RTV and other silicone rubbers, polyurethanes, inorganic dielectrics, glass, ceramics or porcelain (para. 0070) (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
Claim 18. Vayser et al. disclose wherein the device does not release RF energy from a site other than the electrode tip (Figs. 2A and 16A-D; paras. 0002 and 0069-0078).
	Vayser et al. fail to disclose wherein the insulating, shielding or other isolating element covers at least a portion of the inner sidewall (claim 1), wherein the insulating, shielding or other isolating element has a thickness of at least about 0.2 mm (claim 16), and wherein the insulating, shielding or other isolating element has a thickness of at least about 0.4 mm (claim 17).
	Abou-Marie et al. teach that an insulating, shielding or other isolating element (heat shield 318) covers at least a portion of an inner sidewall (see Fig. 3) of a heat sink (insulation layer 114) of an electrosurgical device that also includes a conducive electrode (core wire 202 and electrode tip 112) to allow for a secure junction between the heat sink and the insulating, shielding or other isolating element (para. 0058) (Fig. 3; para. 0058).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink and the insulating, shielding or other isolating element of Vayser et al. such that the insulating, shielding or other isolating element covers at least a portion of the inner sidewall (claim 1), as suggested by Abou-Marie et al., in order to allow for a secure junction between the heat sink and the insulating, shielding or other isolating element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the insulating, shielding or other isolating element to have a thickness of at least about 0.2 mm (claim 16) or at least about 0.4 mm (claim 17), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,806,504 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The only difference between claim 3 and claim 1 of the patent is that claim 3 also includes the limitation of the insulating, shielding or other isolating element covering at least a portion of the inner sidewall (see claim 1, from which claim 3 depends).  Thus, the invention of claim 1 of the patent is in effect a species of the generic invention of claim 3.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Because claim 3 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,194,975 B1 in view of Abou-Marie et al. (US 2011/0118735 A1).  The only difference between claim 1 and claim 1 of the patent is that claim 1 also includes the limitation that the heat sink has inner and outer sidewalls and the insulating, shielding or other isolating element covers at least a portion of the inner sidewall.
Abou-Marie et al. teach that an insulating, shielding or other isolating element (heat shield 318) covers at least a portion of an inner sidewall (see Fig. 3) of a heat sink (insulation layer 114) of an electrosurgical device that also includes a conducive electrode (core wire 202 and electrode tip 112) to allow for a secure junction between the heat sink and the insulating, shielding or other isolating element (para. 0058), wherein the heat sink also includes an outer sidewall (see Fig. 3) (Fig. 3; para. 0058).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink and the insulating, shielding or other isolating element such that the insulating, shielding or other isolating element covers at least a portion of the inner sidewall (claim 1), as suggested by Abou-Marie et al., in order to allow for a secure junction between the heat sink and the insulating, shielding or other isolating element.  

Allowable Subject Matter
Claims 4, 5, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that claims 19-24 would also be allowable if amended to delete the word “added” (see the 35 U.S.C. 112 rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773